Citation Nr: 1029179	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  09-11 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Fitch, Counsel







INTRODUCTION

The Veteran served on active duty from January 1969 to January 
1991. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that 
denied the Veteran's claim.  The Veteran filed a timely notice of 
disagreement and the RO issued a statement of the case dated in 
April 2009.  The Veteran filed his substantive appeal the same 
month.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that the 
Veteran's claim must be remanded for further action.

Next, the Board observes that following the RO's issuance of the 
April 2009 statement of the case, additional evidence pertinent 
to the Veteran's claim was associated with the Veteran's claims 
file.  Some of this evidence is duplicative of evidence already 
of record at the time of the April 2009 statement of the case.  
However, much of this evidence consists of medical records that 
were not associated with the Veteran's claims file in April 2009.  
This evidence was received at the Board following certification, 
and the evidence was not accompanied by a waiver of initial RO 
consideration.  In such a situation, the law requires that the RO 
initially consider the evidence, re-adjudicate the claim, and 
issue an appropriate supplemental statement of the case (SSOC).  
38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

In addition, upon remand, the Veteran should be afforded an 
opportunity to submit additional medical evidence relevant to his 
claim that may not be associated with the Veteran's claims file.  
This should include any additional records from the Middle 
Georgia Orthopedic Surgery and Sports Medicine that may not yet 
be of record.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. 
App. 611, 613 (1992).  VA must obtain outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
steps to contact the Veteran and request 
that he identify all VA and non-VA health 
care providers, other than those already 
associated with the Veteran's claims file, 
that have treated him since service for his 
right shoulder.  After securing any 
necessary authorization from him, the 
RO/AMC should obtain all identified 
treatment records, to include any 
additional records from the Middle Georgia 
Orthopedic Surgery and Sports Medicine that 
may not yet be of record.  If any requested 
records are not available, or if the search 
for any such records otherwise yields 
negative results, that fact should clearly 
be documented in the claims file, and the 
Veteran should be informed in writing.  The 
Veteran may submit medical records directly 
to VA.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009). 


_______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


